Citation Nr: 0700859	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied a finding of 
competency.

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Veterans Law Judge in 
April 2005.  A transcript of the hearing is associated with 
the veteran's claims folders.


FINDING OF FACT

The record reflects that the veteran lacks the mental 
capacity to manage his own affairs.


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds. 38 U.S.C.A. §§ 501(a), 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.353 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in attachments to June 
2004 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  The failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal is harmless because the evidence 
is clearly and convincingly against the appellant's claim, 
and any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The VA medical 
records are available, the veteran has been afforded a Board 
video conference hearing, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

Competency

The record reflects that the veteran has been judged 
incompetent for VA benefits purposes since May 17, 1979.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d).

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations as to incompetency should be based 
upon all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

The Board has reviewed the evidence of record and concludes 
that the veteran is not competent to handle the disbursement 
of VA benefits.  In so finding, the Board acknowledges the 
presumption in favor of competency found at 38 C.F.R. 
§ 3.353(d).

Here, VA medical records show that the veteran was 
hospitalized twice in 2004 due to acute psychosis.  He has 
been diagnosed with chronic paranoid schizophrenia.  The 
veteran received Prolixin Decancate injections on a monthly 
basis.  His level of impairment was noted as severe.  It was 
noted that the veteran had auditory and visual hallucinations 
and was struggling with addictive behaviors.  The veteran's 
judgment remained impaired and he had little to no insight.  
The examiner reiterated with the veteran that the plan of the 
financial guardian was appropriate to meet his needs with 
housing and personal needs funds.  Intensive 
psychotherapeutic management was judged to be in order.  The 
veteran asked to be discharged in May 2004 when he was told 
that the provider was unwilling to write a letter to the RO 
requesting that his fiduciary be changed.  

At his April 2005 Board video conference hearing, the veteran 
testified that he was competent to handle his own funds 
because he had two years of business college in Virginia and 
learned the trade of stock control accountant specialist.  He 
could also count up to a million and back down.  He also 
noted that he could handle monetary transactions such as 
lodging in motels.  The veteran indicated that if he was 
granted his competency he would open up a small business such 
as a convenience store or gas station.  He testified that he 
would spend his money to provide a roof over his head, 
provide food, shelter, and clothing.

The veteran indicated that he received treatment at the VA 
for his mental disability every three to six months.  He 
stated that he did not take medication for his mental 
disability.  He testified that his physician at the VA told 
him he was capable of handling his own funds.  The veteran 
stated that he was no longer using drugs or alcohol.  

A careful review of all of the evidence of record leaves no 
doubt that the veteran is currently incapable of personally 
handling his VA benefits.  His assertions as to his 
competency do not constitute competent medical evidence.  See 
38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 
(1996).  The medical evidence does not show that the veteran 
is competent to handle his own funds or that his psychiatric 
condition has improved.  Indeed, intensive psychotherapy was 
still in order, and no examiner has been willing to find that 
the appellant is competent for VA purposes.  For the reasons 
stated above, the Board concludes that the medical evidence 
is clear and convincing, and leaves no doubt as to the 
veteran's incompetency.  As such, the incompetency finding 
should stand.

Since the evidence is clearly and convincingly against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

Inasmuch as the veteran is incompetent for VA benefits 
purposes, the benefit sought on appeal is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


